Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 1 of 17 Page ID #:594




   1 BROWNE GEORGE ROSS LLP
     Thomas P. O’Brien (State Bar No. 166369)
   2
       tobrien@bgrfirm.com
   3 Jennie Wang VonCannon (State Bar No. 233392)
       jvoncannon@bgrfirm.com
   4
     David J. Carroll (State Bar No. 291665)
   5   dcarroll@bgrfirm.com
     Nathan F. Brown (State Bar No. 317300)
   6
       nbrown@bgrfirm.com
   7 801 S. Figueroa Street, Suite 2000
     Los Angeles, California 90017
   8
     Telephone: (213) 725-9800
   9 Facsimile: (213) 725-9808
  10
     Attorneys for Plaintiff
  11 Francis J. Racioppi, Jr.
  12
                                      UNITED STATES DISTRICT COURT
  13
                                  CENTRAL DISTRICT OF CALIFORNIA
  14
  15
  16 FRANCIS J. RACIOPPI, JR.,                         Case No. 2:20-cv-03797-FMO (JCx)
  17                     Plaintiff,                    PLAINTIFF’S RESPONSE TO
  18                                                   DEFENDANTS’ SUPPLEMENTAL
                   vs.                                 OPPOSITION RE: ATTACHMENT;
  19                                                   DECLARATIONS OF FRANCIS J.
  20 DMITRY BORISOVICH BOSOV, et                       RACIOPPI, JR., RYAN TONGOL,
     al.,                                              AND DAVID CARROLL;
  21                                                   EVIDENTIARY OBJECTIONS
  22                     Defendants.
                                                       Date: May 21, 2020
  23                                                   Time: 2:00 p.m.
  24                                                   Ctrm.: 750 (Telephonic)
  25                                                   Judge: Hon. Jacqueline Chooljian
  26
                                                       Trial Date: None Set
  27
  28
       1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
              PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 2 of 17 Page ID #:595




   1                                               TABLE OF CONTENTS
   2                                                                                                                             Page
   3 I.            INTRODUCTION ............................................................................................. 1
   4 II.           ARGUMENT .................................................................................................... 2
   5
                   A.       GFG Terminated Plaintiff ....................................................................... 2
   6
                            1.       Only the GFG Board Could Exempt Plaintiff From Its
   7                                 Own Termination Orders, and It Undisputedly Never Did .......... 3
   8
                            2.       Plaintiff Undisputedly Never Tendered His Resignation ............. 4
   9
                            3.       The Evidence Does Not Support Defendants’ Narrative
  10                                 That Plaintiff Was Always Exempt From the Termination
  11                                 Orders............................................................................................ 6
  12               B.       Plaintiff Can Recover Attorney’s Fees ................................................. 10
  13               C.       The Bolsa Road Property is Unsuitable for Attachment....................... 10
  14
                   D.       Attachment is Appropriate Regardless of Whether Defendants
  15                        Are Actively Evading Creditors............................................................ 12
  16 III.          CONCLUSION ............................................................................................... 14
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1561969.6                                                  Case No. 2:20-cv-03797-FMO (JCx)
                                                  -i-
             PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 3 of 17 Page ID #:596




   1                                            TABLE OF AUTHORITIES
   2                                                                                                                       Page(s)
   3 Cases
   4 Gen. Video Corp. v. Kertesz,
       2008 WL 5247120 (Del. Ch. Dec. 17, 2008) ....................................................... 4
   5
   6 Lomes v. Hartford Fin. Servs. Grp., Inc.,
       88 Cal. App. 4th 127 (2001) ................................................................................. 4
   7
     Online Res. Corp. v. Lawlor,
   8
       285 Va. 40 (2013) ................................................................................................. 4
   9
     Tuolumne Jobs & Small Bus. All. v. Superior Court,
  10   59 Cal. 4th 1029 (2014) .................................................................................... 3, 5
  11
     Wolfes v. Burlington Ins. Co.,
  12   2010 WL 842327 (N.D. Cal. Mar. 10, 2010) ....................................................... 4
  13 Statutes
  14
     Cal. Civ. Code § 1281.8(b) ...................................................................................... 13
  15
     Cal. Code Civ. Proc. § 484.090(a)(1)–(4) ............................................................... 13
  16
     Cal. Code Civ. Proc. § 485.010(b) .......................................................................... 13
  17
  18 Cal. Corp. Code § 300(a) ........................................................................................... 3
  19 Cal. Corp. Code § 312(b)................................................................................... 3, 4, 5
  20 Cal. Lab. Code § 218.5(a).................................................................................... 2, 10
  21
     Other Authorities
  22
     Cal. Prac. Guide—Corps., Director Meetings and Actions § 6:173
  23    (2020).................................................................................................................... 3
  24
     Corporations, Removal or Resignation of Officers or Agents § 8:5 (3d.
  25    2020) ..................................................................................................................... 4
  26
  27
  28
         1561969.6                                                  Case No. 2:20-cv-03797-FMO (JCx)
                                                    -ii-
               PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 4 of 17 Page ID #:597




   1                     MEMORANDUM OF POINTS AND AUTHORITIES
   2 I.            INTRODUCTION
   3               Despite the sea of competing facts and narratives that have been offered
   4 regarding Plaintiff’s separation from the Genius Fund Group (“GFG”), the truly
   5 dispositive facts for Plaintiff’s request for attachment remain undisputed: GFG’s
   6 newly-minted Board of Directors unanimously issued a directive “[l]aying off
   7 100% GF personnel starting March 27th 2020”; GFG’s newly-minted President,
   8 Defendant Shinder, issued an executive order implementing that directive, which
   9 stated that “[a]ll existing staff, including employees and management will be laid
  10 off and let go on the date of March 27th 2020 completely and with no exception”;
  11 and there is no evidence that GFG’s Board—which as a matter of law has ultimate
  12 authority over the retention of corporate officers—exempted Plaintiff from its all-
  13 encompassing termination directive. On top of this, as Defendants concede,
  14 Plaintiff never submitted a written resignation, which is the only statutorily-
  15 authorized manner in California in which a corporate officer can resign. To the
  16 contrary, Plaintiff unsuccessfully pleaded for clarification on whether GFG would
  17 continue to honor his employment contract after receiving the termination directive.
  18 It became clearer by the day that GFG would not. These facts make clear that
  19 Plaintiff was terminated and thus is likely to prevail on his breach of contract claim.
  20               Even if the Court does wade into the remaining details, the documentary
  21 evidence simply does not support Defendants’ narrative that Plaintiff was always
  22 officially exempt from the termination orders and confirmed to be a part of
  23 Defendant Shinder’s long-term restructuring plan. Defendant Shinder only ever
  24 expressed to Plaintiff (orally and unilaterally) one caveat to the March 23
  25 termination orders: that operations might continue in some capacity, and likely
  26 under a new corporate structure, if he could quickly secure a new investor—but that,
  27 unless and until he did, these termination and shutdown orders stood firm.
  28 Defendant Shinder ultimately never secured a new investor, effectively ending the
       1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                   -1-
              PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 5 of 17 Page ID #:598




   1 hypothetical prospect of Plaintiff continuing with GFG because GFG had no money
   2 to continue operating. Of course, there is in any event substantial doubt whether
   3 GFG would have honored his contract even with a new investor, as neither
   4 Defendant Shinder nor the Board ever confirmed in writing this caveat or Plaintiff’s
   5 supposed exemption from the termination orders, and Defendant Shinder informed
   6 at least one other person that Plaintiff would not be a part of GFG going forward—
   7 before Plaintiff’s counsel ever reached out to GFG.
   8               Defendants’ two remaining objections to attachment are also not persuasive.
   9 Contrary to Defendants’ argument, California Labor Code section 218.5(a)
  10 mandates the recovery of attorney’s fees by the prevailing party “[i]n any action
  11 brought for the nonpayment of wages”—which is precisely what this action is.
  12 Moreover, that statute was specifically cited in Plaintiff’s initial application. Appl.
  13 at 11, ECF No. 10-1. Next, there are a litany of reasons why the December 2019
  14 appraisals of the Bolsa Road properties do not reflect their true current value and
  15 thus render them unsuitable for attachment here—including that, only three years
  16 ago, the larger property apparently sold for less than half of the December 2019
  17 appraisal amount.
  18               For these reasons, the Court should issue a right to attach order and writ of
  19 attachment against each Defendant in the sum of $3,745,613.68.
  20 II.           ARGUMENT
  21               A.    GFG Terminated Plaintiff
  22               There are three independent bases for concluding that Plaintiff is likely to
  23 prevail in showing that GFG terminated Plaintiff: (1) GFG’s Board, which has
  24 ultimate authority over the retention of corporate officers, never exempted Plaintiff
  25 from its all-encompassing termination directive; (2) Plaintiff never tendered his
  26 resignation in writing, which is the only statutorily-authorized method for a
  27 corporate officer to resign, nor did he do so orally; and (3) Defendants’ self-serving
  28 narrative that GFG had always intended to keep Plaintiff on as part of a corporate
       1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                   -2-
              PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 6 of 17 Page ID #:599




   1 restructuring is simply not supported by the evidence.
   2                     1.    Only the GFG Board Could Exempt Plaintiff From Its Own
                               Termination Orders, and It Undisputedly Never Did
   3
   4               The lack of any Board directive exempting Plaintiff from the company-wide
   5 layoffs is dispositive of the termination issue. A bedrock tenet of corporate law is
   6 that a corporation’s board of directors has full and ultimate control over all
   7 corporate affairs. See, e.g., Cal. Corp. Code § 300(a) (“Subject to the provisions of
   8 this division and any limitations in the articles . . . the business and affairs of
   9 the corporation shall be managed and all corporate powers shall be exercised by or
  10 under the direction of the board . . . .”). “Thus, all matters involving the ‘business
  11 and affairs’ of the corporation are subject to ultimate direction by
  12 its board of directors. And, whenever corporate action is required, it means action
  13 by, or under the authority of, the board (subject to shareholder approval, where
  14 required).” 6-C Cal. Prac. Guide—Corps., Director Meetings and Actions § 6:173
  15 (2020) (emphasis in original). Although the handling of day-to-day corporate affairs
  16 is typically delegated to corporate officers, “specific board action will be required
  17 for any action not in the ordinary course of business”—including the “[e]lection or
  18 removal of officers.” Id. (emphasis in original). That is, corporate officers “shall be
  19 chosen by the board and serve at the pleasure of the board, subject to the rights, if
  20 any, of an officer under any contract of employment.” Cal. Corp. Code § 312(b);
  21 see also Defs.’ Suppl. Opp. at 3, ECF No. 24 (“Every American CEO reports to a
  22 board of directors.”).
  23               Here, there is no dispute that the GFG Board issued a directive terminating
  24 “100% [of] GF personnel” and that Defendant Shinder, implementing the Board’s
  25 decision, issued an executive order terminating “[a]ll . . . employees and
  26 management . . . completely and with no exception.” Racioppi Decl. ¶ 36, Exs. 23,
  27 24, ECF No. 10-10. There is no evidence whatsoever, whether documentary or
  28 testimonial, that the GFG Board exempted Plaintiff from those unequivocal
       1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                   -3-
              PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 7 of 17 Page ID #:600




   1 termination orders—and Defendants do not argue otherwise. That alone is
   2 conclusive of the termination issue. Defendants’ claim that Defendant Shinder
   3 orally exempted Plaintiff from the Board’s termination orders, even if true, is of no
   4 moment, because Defendant Shinder lacked the authority to make such an
   5 exemption. See, e.g., Lomes v. Hartford Fin. Servs. Grp., Inc., 88 Cal. App. 4th
   6 127, 134 (2001) (“A corporation does not act through individual directors but,
   7 rather, through its board of directors. An individual director has no authority to take
   8 action on behalf of the corporation without the consent of the Board of Directors.”
   9 (citations omitted)).1
  10                     2.    Plaintiff Undisputedly Never Tendered His Resignation
  11               The California Corporations Code provides only one method for an officer to
  12 resign from the company: “Any officer may resign at any time upon written notice
  13 to the corporation without prejudice to the rights, if any, of the corporation under
  14 any contract to which the officer is a party.” Cal. Corp. Code § 312(b). Although
  15 California courts are yet to interpret this provision, at least one secondary authority
  16 has interpreted it as requiring a written resignation. 1 Treatise on the Law of
  17 Corporations, Removal or Resignation of Officers or Agents § 8:5 (3d. 2020)
  18 (“Some states now have a statute requiring that the resignation of an officer or agent
  19 be in writing.” (citing Cal. Corp. Code § 312(b))).2 Indeed, any other construction
  20
                   1
              See also Wolfes v. Burlington Ins. Co., 2010 WL 842327, at *6 (N.D. Cal.
  21 Mar. 10, 2010) (“Wolfes cannot have been performing her duties as an officer or
  22 director when she was trying to prevent that which the directors and shareholders of
     Big Sky had decided to do.”); cf. Online Res. Corp. v. Lawlor, 285 Va. 40, 66–67
  23 (2013) (McLanahan, J., concurring in part and dissenting in part) (“[U]nder general
  24 corporate law principles, the power to direct a company lies in the board of
     directors, not any single individual. Although Lawlor saw the company as his own,
  25 control rested with the board of directors.” (citing Del. Code tit. 8, § 142(a))).
  26        2
              Although other states interpreting similar statutory provisions have held that
  27 written notice is unnecessary where the officer has provided unequivocal oral notice,
  28 see Gen. Video Corp. v. Kertesz, 2008 WL 5247120, at *18 (Del. Ch. Dec. 17,
       1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                   -4-
              PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 8 of 17 Page ID #:601




   1 would render the phrase “upon written notice to the corporation” in § 312(b) pure
   2 surplusage. Tuolumne Jobs & Small Bus. All. v. Superior Court, 59 Cal. 4th 1029,
   3 1037 (2014) (“[Statutory i]nterpretations that . . . render words surplusage are to
   4 be avoided.” (citations and internal quotation marks omitted)).
   5               Here, although Defendants argue that Plaintiff resigned from GFG, they
   6 concede that GFG “received no resignation letter or email” from Plaintiff. Defs.’
   7 Suppl. Opp. at 6. To the contrary, they acknowledge that Plaintiff was extremely
   8 concerned about his employment status and repeatedly sought assurances that GFG
   9 would “honor the terms of [his employment] contract.” Ex. 54. Defendants appear
  10 to contend that Plaintiff’s counsel’s April 2, 2020 demand letter to GFG amounted
  11 to a resignation, yet nowhere do they (or could they) identify where in that letter
  12 Plaintiff stated that he was resigning; indeed, the demand for payment in that letter
  13 was wholly premised on a termination, not a resignation. Moreover, in a subsequent
  14 communication with GFG’s then-Chief Legal Officer Michelle Lynd, Plaintiff’s
  15 counsel “reiterate[d] that Mr. Racioppi was terminated from Genius Fund; he did
  16 not resign . . . .” Ex. 56 (emphasis in original).3 The April 2, 2020 demand letter
  17 thus could not reasonably be construed as a resignation letter. Plaintiff’s lack of
  18 resignation (written or otherwise) is yet another basis for concluding that he was
  19 terminated.
  20
  21
       2008), there is certainly no unequivocal oral resignation here either.
  22
                   3
              Notably, at no time did either Ms. Lynd or Defendant Shinder confirm to
  23 Plaintiff’s counsel that Plaintiff had not been terminated. Defendant Shinder never
  24 responded at all to counsel’s letter, and Ms. Lynd’s responses centered on why (and
     under what authority) did Plaintiff continue communicating with company officers
  25 after his March 27 termination date and the fact that Plaintiff’s subordinates had not
  26 been made aware of his termination (among other ancillary issues). Ex. 56. For the
     sake of a complete record, Plaintiff has attached several communications between
  27
     Plaintiff’s counsel and Ms. Lynd that Defendants did not include in their opposition.
  28 Suppl. Carroll Decl. ¶¶ 3–11, Exs. 70–76.
       1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                   -5-
              PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 9 of 17 Page ID #:602




   1                     3.     The Evidence Does Not Support Defendants’ Narrative That
                                Plaintiff Was Always Exempt From the Termination Orders
   2
   3               Defendant Shinder only ever expressed to Plaintiff one caveat to the March
   4 23 termination orders: if, and only if, GFG secured an immediate and substantial
   5 capital investment, operations might continue in some form with Plaintiff’s
   6 participation—albeit likely under a completely different company structure. But
   7 Defendant Shinder also made clear that, unless and until that happened, GFG would
   8 need to shut down and terminate all employees because it had no money to keep
   9 operating. Second Suppl. Racioppi Decl. ¶¶ 8–9. This information was told to
  10 Plaintiff at his March 26 in-person meeting with Defendant Shinder. Id. On March
  11 27, Defendant Shinder confirmed to Plaintiff by telephone that no such investment
  12 had materialized, yet he nonetheless instructed Plaintiff not to begin laying off GF
  13 employees at that time—despite the termination orders mandating such. Id. ¶ 10.
  14               For the next several days, despite the Board’s directives, Defendant Shinder
  15 was still attempting to secure an investor; yet he was also directing the shutdown of
  16 all GFG operations with ad hoc assistance from various (former) company
  17 officers—including, at times, Plaintiff, who still held out hope that a new investor
  18 would materialize and thus secure his own future employment. See Second Suppl.
  19 Racioppi Decl. ¶¶ 11–13. On March 29, Defendant Shinder verbally directed the
  20 company to shut down and for all employees to be terminated after consultation
  21 with outside legal counsel; yet, by March 31, no further guidance had been provided
  22 to Plaintiff regarding either the shutdown or the terminations. Exs. 53, 54.
  23               Anxious for official clarification on the status of the company, Plaintiff e-
  24 mailed both the Board and Defendant Shinder requesting information on the future
  25 of the company, and Plaintiff specifically asked Defendant Shinder whether or not
  26 GFG intended to honor his employment contract. Exs. 53, 54. In perhaps the most
  27 telling piece of evidence of all, neither the Board nor Defendant Shinder ever
  28 responded to these inquiries (or otherwise provided the clarification Plaintiff
       1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                   -6-
              PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 10 of 17 Page ID #:603




    1 sought). Second Suppl. Racioppi Decl. ¶¶ 12–13. On April 1, at approximately
    2 11:41 p.m., Plaintiff spoke to Defendant Shinder by telephone, who confirmed that
    3 he had not secured an investor. Id. ¶ 14, Ex. 67. Plaintiff also learned the next
    4 morning that Defendant Shinder had informed others that Plaintiff was being fired.
    5 Tongol Decl. ¶¶ 3–4. At that point, it became crystal clear to Plaintiff that he was
    6 not and had never been exempt from the March 23 Board directive laying off “100%
    7 [of] GF personnel”; that Defendant Shinder was improperly attempting to either run
    8 or resurrect GFG operations without Board authorization; that, in any event,
    9 Plaintiff was not and never would be part of any restructuring or reformation of the
  10 company; and that, in reality, the March 23 orders laying off “100% [of] GF
  11 personnel,” including all “staff and management,” had terminated his employment.
  12               The contrary narrative that Defendants proffer is riddled with inconsistencies
  13 and contradicted by the documentary evidence presented. For example, Defendant
  14 Shinder attached a restructuring plan that Plaintiff sent to him at his request on or
  15 around March 22, 2020, suggesting that this was the restructuring blueprint that
  16 Defendant Shinder was implementing going forward (and thus suggesting that
  17 Plaintiff was obviously part of the restructuring committee the whole time).
  18 However, this restructuring plan was not the plan that Defendant Shinder appeared
  19 to be implementing later that week—most obviously, Plaintiff’s restructuring plan
  20 did not call for a complete layoff of all personnel, as reflected in the March 23
  21 directives and executive orders. Second Suppl. Racioppi Decl. ¶ 3.
  22               In another example, despite Defendant Shinder’s repeated assertion that he
  23 was “certain” that Plaintiff received the March 23 termination orders by March 24,
  24 Second Shinder Decl. ¶¶ 12–13, there is no documentary evidence of this
  25 whatsoever—and substantial documentary evidence that Plaintiff received them for
  26 the first time only on March 26. Second Suppl. Racioppi Decl. ¶ 5, Exs. 62, 63.
  27 Defendant Shinder does not attach the purported e-mail or text message showing
  28 that he circulated these orders to Ms. Lynd no later than March 24; he does not
       1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                   -7-
              PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 11 of 17 Page ID #:604




    1 attach the text message showing that Ms. Lynd supposedly circulated them to the
    2 restructuring committee group chat (of which he and Plaintiff were allegedly a part);
    3 and he does not attach the text message showing that he supposedly also circulated
    4 them to the restructuring committee. On the other hand, Plaintiff attaches the text
    5 messages from Defendant Shinder on March 26 where he sends those orders to
    6 Plaintiff—which would make no sense if Defendant Shinder knew that Plaintiff had
    7 already received them. Id. ¶ 5, Ex. 62. In addition, in Plaintiff’s March 31 e-mail to
    8 the GFG Board, Plaintiff confirmed that these directives were “released to the
    9 Genius Fund executive staff on 3/26/20.” Ex. 54. Plaintiff also attaches the text
  10 message where he circulated the termination orders to the company’s CFO and CLO
  11 as soon as he received them on March 26—with a comment making clear that
  12 Plaintiff had only just seen them for the first time. Second Suppl. Racioppi Decl.
  13 ¶ 5, Ex. 63.
  14               Similarly, Defendant Shinder appears to claim that he had a telephonic
  15 conversation with Plaintiff on March 26 at 11:40 p.m., where Plaintiff supposedly
  16 told Defendant Shinder that he was in New York and asked for assurances regarding
  17 his employment with the company. Second Shinder Decl. ¶ 14. This conversation
  18 never happened, as proven by the details of and circumstances surrounding that call.
  19 As an initial matter, Plaintiff was already in Los Angeles on March 26 at 11:40 p.m.,
  20 as evidenced by his flight itinerary and the fact that he had already met with Mr.
  21 Shinder at mid-day on March 26 in person at GFG headquarters, and thus would not
  22 have told Defendant Shinder that he was in New York. Second Suppl. Racioppi
  23 Decl. ¶ 6 & n.1, Ex. 64. But even if Defendant Shinder mistakenly identified the
  24 date as March 26 rather than March 25 (when Plaintiff was still in New York), that
  25 would not change anything; no such conversation happened on that date either.
  26 Indeed, although Plaintiff had generally intended to fly to Los Angeles at some point
  27 to meet with Defendant Shinder, the reason why Plaintiff flew across the country
  28 from New York to Los Angeles on March 26 specifically was to confront Defendant
       1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                   -8-
              PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 12 of 17 Page ID #:605




    1 Shinder because he had ignored Plaintiff’s repeated inquiries about the status of the
    2 company that week. Id. ¶¶ 6 n.1, 7–8. Had Defendant Shinder communicated with
    3 Plaintiff during that week, Plaintiff would not have made this extremely
    4 inconvenient and potentially dangerous trip on March 26. Id.
    5               Next, not only is Defendant Shinder’s characterization of his March 26 in-
    6 person meeting4 with Plaintiff inaccurate, his claims regarding the events following
    7 that in-person meeting are again demonstrably false. Defendant Shinder claims that
    8 the March 26 in-person meeting was the last in-person or telephonic conversation he
    9 had with Plaintiff. Second Shinder Decl. ¶ 16. Yet Plaintiff and Defendant Shinder
  10 planned to, and did, speak to each other approximately 3:00 p.m. the following day
  11 regarding the status of the company, as evidenced by the text messages between
  12 Plaintiff and Defendant Shinder and Plaintiff’s call log. Second Suppl. Racioppi
  13 Decl. ¶ 9, Exs. 65, 66. It was during that call that Defendant Shinder claimed that
  14 the potential investor had not committed any funds, but nonetheless instructed
  15 Plaintiff not to begin employee terminations yet (which, per the March 23
  16 termination directives, needed to happen that day). Id. And, contrary to Defendant
  17 Shinder’s claim, Plaintiff did participate in the weekly GFG leadership conference
  18 call that day at 4:00 p.m.—as both Plaintiff’s call logs demonstrate and as even Ms.
  19 Lynd confirmed in her later e-mail exchange with Plaintiff’s counsel. Ex. 56;
  20 Second Suppl. Racioppi Decl. ¶ 10, Ex. 66.
  21                Perhaps the most critical evidence disproving Defendants’ narrative that GFG
  22 had candidly exempted Plaintiff from the termination orders all along was the
  23 complete lack of response to Plaintiff’s March 31 e-mails to the GFG Board and
  24 Defendant Shinder regarding the status of the company and Plaintiff’s employment.
  25 If Plaintiff really was exempt, there is simply no reason why the Board and
  26
  27                4
            Defendant Shinder erroneously contends that this meeting occurred on
  28 March 27.
        1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                    -9-
               PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 13 of 17 Page ID #:606




    1 Defendant Shinder would not have confirmed as much in writing—and probably
    2 questioned why Plaintiff ever even had any such concern. These e-mails also
    3 showcase Defendant Shinder’s insincerity in now claiming that he “had no reason to
    4 think or suspect[] that Plaintiff believed he had been terminated until” he received
    5 Plaintiff’s counsel’s April 2 demand letter. Second Shinder Decl. ¶ 24. Plaintiff’s
    6 e-mails, combined with Defendants’ lack of response to both, would have led any
    7 reasonable employee to believe they had been terminated—and Defendant Shinder’s
    8 feigned surprise demonstrates just how contrived his story really is. And, of course,
    9 the fact that neither Ms. Lynd nor Defendant Shinder confirmed to Plaintiff’s
  10 counsel (following receipt of the April 2 demand letter) that Plaintiff had not been
  11 terminated speaks volumes.
  12               B.    Plaintiff Can Recover Attorney’s Fees
  13               Defendants mistakenly contend that Plaintiff did not identify a permissible
  14 basis to recover attorney’s fees in this action. In fact, Plaintiff’s initial application
  15 specifically cited California Labor Code section 218.5(a), which mandates the
  16 recovery of attorney’s fees by the prevailing party “[i]n any action brought for the
  17 nonpayment of wages.” Appl. at 11, ECF No. 10-1. There is no question that the
  18 particular claim at issue in this attachment is for the “nonpayment of wages,” and
  19 Defendants do not argue otherwise. And because there is a statutory basis for
  20 recovering attorneys’ fees, it is immaterial that there is no contractual basis for such
  21 recovery. The attachment must therefore include a reasonable sum to cover
  22 Plaintiff’s attorney’s fees.
  23               C.    The Bolsa Road Property is Unsuitable for Attachment
  24               There are myriad reasons to believe that Defendants’ current equity in the
  25 Bolsa Road property is far less than what Plaintiff will likely recover in a judgment
  26 in this action. Those reasons include:
  27               •     It appears that the property sold in 2017 for only $2.35 million—more
                         than $3 million less that its appraisal price a mere two years later—
  28
       1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                   -10-
              PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 14 of 17 Page ID #:607




    1                   making the $5.5 million appraisal price in December 2019 suspect,
                        Suppl. Carroll Decl. ¶ 2, Ex. 68;
    2
    3               •   Virtually none of the structures on that property are licensed, Second
                        Suppl. Racioppi Decl. ¶ 16—a fact that the appraiser affirmatively
    4                   overlooked when conducting the appraisal. See Ex. 57 at 4 (“Appraiser
    5                   has invoked the extraordinary assumption and/or hypothetical
                        condition that all of the completed site improvements have been met
    6                   and completed with all required permits and final inspections having
    7                   taken place. Appraisers reserve the right to amend this appraisal if we
                        find that any obtained/supplied information from the client is not true
    8                   or accurate.” (emphasis added)).
    9
                    •   The appraiser noted that he had not reviewed any soils reports, and
  10                    simply “assumed that soils are adequate for the existing use”—a
  11                    flabbergasting assumption given that he was appraising agricultural
                        property. Ex. 57 at 9.
  12
                    •   The appraiser noted that he had never reviewed a title report, and
  13
                        instead relied on his observation that the property “appear[ed]” not to
  14                    be encumbered by adverse easements or encroachments. Ex. 57 at 9.
  15                •   The person who supervised the appraisal, Michael Andrews, had a clear
  16                    conflict of interest at the time that this appraisal was assembled. At the
                        time, Mr. Andrews was both employed by GFG (the purchaser of the
  17                    property) and actively seeking employment with the seller of the
  18                    property. Second Suppl. Racioppi Decl. ¶ 17.
  19                •   These appraisals were performed almost six months ago in December
  20                    2019. The world has virtually turned upside since then, and it seems
                        beyond doubt that the property would not appraise for the same price
  21                    now.5
  22
                    •   Although the sale of the property was ultimately finalized on April 3,
  23                    2020, the price was negotiated and agreed upon in January and
                        February 2020 (prior to the COVID-19 crisis in Los Angeles County),
  24
                        and the original closing date at the end of February 2020. Second
  25
  26
                    5
            Defendants acknowledge as much when they state, based on the unqualified
  27
     opinion of Defendant Shinder, that the current market value is actually almost
  28 $500,000 less than what it appraised for. Second Shinder Decl. ¶ 28.
        1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                    -11-
               PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 15 of 17 Page ID #:608




    1                     Suppl. Racioppi Decl. ¶ 16.
    2               •     There is a first lien on the property in the amount of $1.75 million.
    3               For these reasons, the Bolsa Road property is simply not adequate to secure
    4 the judgment this matter. And while Plaintiff does not contend that he is entitled to
    5 a $67 million attachment in order to secure a $3.7 million claim, the fact remains
    6 that all Defendants are jointly and severally liable for the harm suffered by Plaintiff
    7 and thus he can recover any part or all of the $3.7 million judgment from any of the
    8 Defendants. This option will be critical if either Plaintiff ultimately does not prevail
    9 against all Defendants or one or more Defendants become insolvent during these
  10 proceedings. Without an agreement by Defendants to attach a property with truly
  11 sufficient equity to cover the full value of this claim on behalf of all Defendants, the
  12 only alternative that will adequately protect Plaintiff’s judgment is to attach the full
  13 amount of such a judgment against each Defendant.
  14                D.    Attachment is Appropriate Regardless of Whether Defendants Are
  15                      Actively Evading Creditors
  16                Defendants’ supplemental opposition contests the requested attachment only
  17 on three bases: that Plaintiff resigned and was not terminated; that Plaintiff is not
  18 entitled to attorney’s fees; and that only the Bolsa Road property should be attached,
  19 if any. Despite this, Defendants also submit evidence and make an evidentiary
  20 objection concerning their attempts to evade creditors. Although it is unclear if
  21 Defendants contend that the Court should not issue a writ of attachment on that
  22 basis, such an argument would in any event be misguided.
  23                First, now that Defendants have appeared and are opposing attachment, the
  24 question of whether Defendants are evading their creditors is largely moot.
  25 Although that consideration is relevant where the Court is contemplating issuing an
  26 ex parte writ of attachment, see Cal. Code Civ. Proc. § 485.010(b), where, as now,
  27 the defendants have appeared and have contested the attachment, Plaintiff need only
  28 show that (1) the claim upon which the attachment is based is one upon which an
        1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                    -12-
               PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 16 of 17 Page ID #:609




    1 attachment may be issued; (2) he has established the probable validity of the claim;
    2 (3) the attachment is not sought for a purpose other than the recovery; and (4) the
    3 amount to be secured by the attachment is greater than zero. Cal. Code Civ. Proc.
    4 § 484.090(a)(1)–(4). Plaintiff has amply demonstrated all four prongs, making
    5 attachment appropriate.
    6               But even if the question of irreparable injury were still relevant at this point,
    7 nothing Defendants submit changes the outcome. First, Oleg Flaksman’s
    8 declaration is inherently suspect. Mr. Flaksman is a GFG representative and thus
    9 has a vested interested in the outcome of this case. Moreover, Mr. Flaksman’s
  10 contention that a GFG contractor inadvertently sent incorrect WARN Act notices
  11 appears contrived. Once Mr. O’Dowd told Mr. Flaksman that he had received what
  12 appeared to be a backdated WARN Act notice, it does not appear that Mr. Flaksman
  13 expressed surprise or told Mr. O’Dowd that this must have been an error—which
  14 would be the natural reaction to learning such information if it really were an error.
  15 Next, Mr. Flaksman’s seemingly-limited concession that GFG appears to have sent
  16 out “at least” two incorrect WARN Act notices is actually completely meaningless.
  17 “At least” two could also mean all 187 WARN Act notices to all 187 laid-off
  18 employees, but phrasing it as “at least two” gives the impression that the number is
  19 substantially lower.
  20                Second, intentionally disposing of assets is in any event only one of several
  21 bases for ordering attachment under Section 485.010(b). Other bases include where
  22 the Defendant is obviously insolvent, in the sense of failing to pay debts as they
  23 come due. See § 485.010(b)(2). Again, as previously described at length, GFG was
  24 in dire financial straits for months and shuttered its business operations precisely
  25 because it no longer had sufficient liquidity to continue operations. Since then,
  26 GFG has left numerous creditors in the lurch. This is yet another reason why
  27 attachment here is necessary.
  28
        1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                    -13-
               PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
Case 2:20-cv-03797-FMO-JC Document 28 Filed 05/20/20 Page 17 of 17 Page ID #:610




    1 III.          CONCLUSION
    2               For the foregoing reasons, the Court should issue a right to attach order and
    3 writ of attachment against each defendant.
    4
    5 DATED: May 20, 2020                         Respectfully submitted,
    6
                                                  BROWNE GEORGE ROSS LLP
    7                                                Thomas P. O’Brien
                                                     Jennie Wang VonCannon
    8
                                                     David J. Carroll
    9                                                Nathan F. Brown
  10
  11
                                                  By:        /s/ Thomas P. O’Brien
  12
                                                             Thomas P. O’Brien
  13                                              Attorneys for Plaintiff Francis J. Racioppi, Jr.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        1561969.6                                                   Case No. 2:20-cv-03797-FMO (JCx)
                                                    -14-
               PLAINTIFF’S RESPONSE TO DEFENDANTS’ SUPPLEMENTAL OPPOSITION RE: ATTACHMENT
